NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                        No. 20-1571
                        ___________

              UNITED STATES OF AMERICA

                              v.

                CHRISTOPHER YOUNGER,
                                        Appellant
         ____________________________________

       On Appeal from the United States District Court
          for the Western District of Pennsylvania
                (D.C. No. 2:17-cr-00248-001)
        District Judge: Honorable Arthur J. Schwab
        ____________________________________

           Submitted for Possible Summary Action
     Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                     on August 13, 2020

Before: AMBRO, GREENAWAY, JR., and BIBAS, Circuit Judges

             (Opinion filed: September 21, 2020)
         ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Christopher Younger appeals the District Court’s order denying his motion to correct

his sentence. For the reasons below, we will dismiss the appeal as moot.

    In July 2018, Younger pleaded guilty to assault on a federal employee and theft of

mail. He was sentenced pursuant to a plea agreement which specified a sentence of 15

months in prison and three years of supervised release. In April 2019, while Younger was

on supervised release after serving the prison sentence, the Probation Office filed a peti-

tion alleging that Younger had violated his supervised release.

    In February 2020, Younger filed a pleading titled “Rule 35 correcting a sentence/3742

review of a sentence” in which he argued that his sentence was illegal due to a mistake in

calculating the application of the sentencing guidelines. The District Court denied the

motion in a text-only order on the docket. Younger filed a timely notice of appeal. In Au-

gust 2020, the District Court held a hearing on the supervised release revocation.

Younger was sentenced to time-served with no additional term of supervision, i.e. his

federal sentence has been served completely.

    The Government filed a motion to dismiss arguing that the appeal is moot because

Younger has completed his federal sentence. We agree. In his motion in the District



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
Court, Younger challenged only his sentence and asked for correction of that sentence.

Because the expiration of his sentence makes that relief no longer available, the appeal is

moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that . . . prevent a court from being

able to grant the requested relief, the case must be dismissed as moot.”).

   For the above reasons, as well as those set forth by the District Court, we will grant

the Government’s motion and dismiss the appeal as moot. Younger’s motions for the ap-

pointment of counsel are denied.




                                             3